                      United States District Court
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

DYNAMIC APPLET TECHNOLOGIES,           §
LLC,                                   §
                                       §
      Plaintiff,                       §
                                       §   CIVIL ACTION NO. 4:17-CV-860-ALM-KPJ
v.                                     §   (LEAD)
                                       §
MATTRESS FIRM, INC. and SLEEPY’S,      §
LLC,                                   §
                                       §
      Defendants.                      §
                                       §
DYNAMIC      APPLET   TECHNOLOGIES,    §
LLC,                                   §
                                       §
      Plaintiff,                       §
                                       §   CIVIL ACTION NO. 4:17-CV-861-ALM-KPJ
v.                                     §
                                       §
PETSMART, INC.,                        §
                                       §
      Defendant.                       §
                                       §
DYNAMIC      APPLET   TECHNOLOGIES,    §
LLC,                                   §
                                       §
      Plaintiff,                       §
                                       §   CIVIL ACTION NO. 4:17-CV-862-ALM-KPJ
v.                                     §
                                       §
URBAN OUTFITTERS, INC,,                §
                                       §
      Defendant.                       §
                                       §
                                       §
DYNAMIC      APPLET   TECHNOLOGIES,    §
LLC,                                   §
                                       §   CIVIL ACTION NO. 4:17-CV-878-ALM-KPJ
       Plaintiff,                      §
                                       §
v.                                     §
                                       §
HOLLISTER CO.,                         §
                                       §
       Defendant.
                        MEMORANDUM ADOPTING REPORT AND
                 RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action, this

    matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636. On March

    21, 2019, the report of the Magistrate Judge (Dkt. #121) was entered containing proposed findings of

    fact and recommendations that the following motions be granted and all claims and counterclaims with

    respect to these parties be dismissed with prejudice:

               1) Plaintiff Dynamic Applet Technologies, LLC (“Plaintiff”) and Defendant
                  PetSmart, Inc.’s (“PetSmart”) Joint Motion to Dismiss (the “PetSmart Motion to
                  Dismiss”) (Dkt. 105);

               2) Plaintiff and Defendants Mattress Firm, Inc. and Sleepy’s, LLC’s (collectively,
                  “Mattress Firm”) Joint Motion to Dismiss (the “Mattress Firm Motion to
                  Dismiss”) (Dkt. 115); and

               3) Plaintiff and Defendant Hollister Co.’s (“Hollister”) Joint Motion to Dismiss (the
                  “Hollister Motion to Dismiss”) (Dkt. 114).

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate

    Judge are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that the PetSmart

    Motion to Dismiss (Dkt. 105), the Hollister Motion to Dismiss (Dkt. 114), and the Mattress Firm Motion
.
    to Dismiss (Dkt. 115) are GRANTED, and all claims with respect to these parties are DISMISSED

    WITH PREJUDICE, with each party to bear its own costs. Plaintiff’s claims against Defendant Urban

    Outfitters, Inc., the only remaining defendant, remain pending at this time.

           IT IS SO ORDERED.
           SIGNED this 10th day of April, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
                                                     2
